Citation Nr: 9919796	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-23 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from February 1942 to September 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal originally from a rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The veteran's representative in the December 1998 Written 
Brief Presentation raises the issue of service connection for 
tinnitus.  This is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A March 1967 Board decision denied service connection for 
nerve-type deafness.

2.  An April 1989 Board decision determined that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for defective hearing.  

3.  The evidence submitted since the Board's April 1989 
decision, when viewed in context with all the evidence, both 
new and old, bears directly and substantially upon the matter 
at issue, and is not cumulative or redundant when assessed 
with the other evidence of record.  

4.  The additional evidence received by the Board reflects 
that the veteran's current hearing loss disability cannot be 
disassociated from his military service.


CONCLUSIONS OF LAW

1.  The additional evidence, received since the April 1989 
Board denial of entitlement to service connection for a 
bilateral hearing loss disability, constitutes new and 
material evidence sufficient to reopen the veteran's claim 
for service connection.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1100 (1998).

2.  A bilateral hearing loss disability was incurred as a 
result of active military service. 38 U.S.C.A. § 1110, 1131, 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Claim for Service Connection

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. § 1131 
(West 1991).  An allowance of service connection requires 
that the facts establish that a particular disease or injury, 
resulting in disability, was incurred in service.  38 C.F.R. 
§ 3.303(a) (1998).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

Moreover, a decision of the Board is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the case.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In June 1953, the veteran was denied service connection for a 
left ear hearing disability.  In August 1966, the veteran was 
informed that a claim for deafness in the left ear was 
denied.  The veteran appealed this decision.  In March 1967, 
the Board denied service connection for nerve-type deafness.  
The Board noted that there was no reported manifestations of 
deafness or evidence of an ear injury during service.  It was 
also noted that hearing impairment was not clinically evident 
until 15 years subsequent to service discharge.   

An April 1989 Board decision determined that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for the bilateral hearing loss 
disability.  The April 1989 Board decision is the last final 
decision on the issue of service connection for a bilateral 
hearing loss disability.  Therefore, the Board shall review 
the evidence of record at the time of, and evidence submitted 
since, that decision.  

The evidence previously considered by the RO and the Board 
included the veteran's service medical records; lay 
statements of fellow members of service, friends and 
relatives; and post service private and VA clinical reports.  
The veteran reported in his initial application for benefits 
that his hearing impairment began in 1945 when a shell struck 
near the truck he was driving.  He also indicated that he 
received first aid treatment for bleeding ears, glass in his 
eyes, and shock. 

In May 1966, a private physician reported a diagnosis of 
bilateral symmetrical moderately severe nerve type hearing 
loss.  The record contained statements from fellow members of 
the armed forces who indicated that they witnessed the 
veteran's injury.  The veteran also submitted lay statements 
from friends and relatives indicating that his hearing 
impairment began during service and became quite noticeable 
subsequent to service discharge.  A private physician 
reported in November 1966 that the veteran did not have 
hearing impairment before entry into service.  A March 1967 
Board decision denied service connection.  

The evidence of record subsequent to that Board decision 
includes lay statements of fellow members of service who 
reported that they witnessed the incident in which a shell 
struck close to the truck the veteran was riding in, causing 
injury.  There was also a statement from the veteran's 
sister-in-law, a nurse.  She related that she met the veteran 
soon after service discharge and in her opinion he had 
hearing impairment at that time.  An April 1989 Board 
decision determined that the veteran had not submitted new 
and material evidence to reopen his claim for service 
connection.

Records submitted after the April 1989 Board decision include 
written statements of the veteran, recent private medical 
records, statements of a private audiology instrument 
technician, statements of a private physician, and statements 
of a VA specialist.  After a review of the record, the Board 
concludes that the additional evidence is new and material.  
The private clinical records as well as the medical opinions 
bear directly and substantially upon the specific matter 
under consideration.  They were not of record in 1989, 
therefore they are not cumulative or redundant.  The new 
records also contain medical experts' opinions that are of 
enough significance that they should be considered.  
Therefore, it is concluded that the veteran's claim should be 
reopened. 

II.  De Novo Review

In light of the reopening of the veteran's claim, the Board 
observes that the veteran's claim of entitlement to service 
connection for a bilateral hearing loss is to be determined 
by a de novo review of the entire record.  The Court has held 
that:

. . . when, as here, the Board addresses 
in its decision a question that had not 
been addressed by the RO, it must 
consider whether the claimant has been 
given adequate notice of the need to 
submit evidence or argument on that 
question and an opportunity to submit 
such evidence and argument and to address 
that question at a hearing, and if not, 
whether the claimant has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet.App. 
384, 394 (1993).  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that used by the RO.  The Board 
has therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  However, in light of the grant of 
benefits claimed by the veteran, the Board finds that the 
veteran is not prejudiced by the Board's addressing of the 
issue on a de novo basis rather than remanding the case and 
causing further delay solely for the RO to address the merits 
of the reopened claim.  

III.  Service connection

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).  In this 
case, there is a current diagnosis of a bilateral hearing 
loss disability, the veteran reports inservice acoustic 
trauma, and medical opinions of record provide the necessary 
nexus.  The Board concludes that this constitutes evidence 
for each of the three elements of a well-grounded claim for 
service connection.

Service connection for a bilateral hearing disorder may be 
granted if the disorder was incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303 (1998).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998). 

In conncertion with this claim, the veteran has submitted 
graphic representations of audiometric test results, dated in 
February and November 1996.  Although only graphic 
representations of the recent pure tone audiometric test 
results were provided, these graphs clearly show pure tone 
thresholds at both 3000 and 4000 hertz far above 40 decibels 
in both ears, thus meeting the regulatory definition of 
hearing loss disability for each ear.  Cf. Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (Court unable to determine whether 
the Board accurately applied regulatory standard when only 
audiograph, not numeric, test results were of record).  The 
Board concludes that a remand solely to obtain numeric, 
rather than graphic, test results is unnecessary in this 
case.

In addition to the evidence previously reviewed by the Board, 
a person who is described as a licensed board certified 
hearing instrument specialist in a December 1996 statement 
commented that the veteran's hearing loss was most closely 
associated with acoustic trauma.  He concluded the hearing 
loss was possibly caused by noise exposure during service.   

In November 1996, a private physician examined the veteran 
and reported a diagnosis of severe bilateral neurosensory 
hearing loss.  He also commented that the veteran's hearing 
loss disability was a classic case of noise induced hearing 
loss.  He concluded that the hearing loss was due to acoustic 
trauma experienced in active military service.

In light of the evidence reported above, the Board requested 
an opinion by a VA hearing specialist.  An audiologist 
reviewed and reported the veteran's medical history.  He 
pointed out that although the whispered voice test 
administered at separation in 1945 was within normal limits, 
the test is not frequency specific and would not necessarily 
detect high frequency hearing loss at 2000 hertz and above.  
He concluded:

In summary, it is my opinion, after 
review of the records that the appellant 
most likely sustained damage to his 
hearing while on active duty.  The lack 
of sensitivity of the discharge 
evaluation did not reveal his high-
frequency hearing loss.  It is my opinion 
that the appellant's noise exposure while 
in the military is a significant 
contributing factor to his present 
bilateral, high frequency, sensorineural 
hearing loss.

While a definitive diagnosis of a hearing loss disability was 
not given during service and there was no mention of hearing 
loss at service discharge, consideration of all of the 
evidence of record leads to the conclusion that the current 
diagnosis of a hearing loss disability cannot be 
disassociated from the inservice noise exposure.  
Additionally, there is no probative evidence to suggest that 
the current diagnosis is not related to service.  Therefore, 
the Board finds that the record supposts a grant of service 
connection for bilateral hearing loss.  


ORDER

Service connection for bilateral high frequency hearing loss 
is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

